Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380

                                                                      In the Twelfth Court of Appeals
                                                                          1517 W. Front St., Suite 354
                                                                                   Tyler, Texas 75702
                                                                 Tel 903 593 8471, Fax 903 593 8474-

                                                                           Appeal: 12-15-00226-CV

                                                                   From: Cause No. 2014-0349-CCL2


Richard Thompson (heir in Estate of Wm. McGeorge)                            BLED IN COURT OF APPEALS
                                                                              12m Court o* Arpoais District
        vs.



Blackberry LC (aka Bob Anderson) fax 903 232 1881

                           Motion for Summary Judgment on Pleadings             rw estes. clerk

Defendant/Appellant Richard Thompson hereby moves for summary judgment on his
uncontested "Appeal from an Illegal Taking," dated 9/9/15, at least an immediate stay, and
supports his demand by responding to four letters from Katrina McClenny 9/14/15:

1 Extension of time to give notice in order to establish jurisdiction is non-essential and moot.

2 My Appeal dated 9/9/15 constitutes a "Docketing Statement," and is a complete brief.

3 Plaintiff/Appellee Blackberry has been served and is required to answer or will default.

4 The exhibits incorporated in my brief constitute and should be construed as an "Appendix."

5 The "Record" of trial court is in the public domain online, readily accessible to Appeals Court.

6 Appellee is free to file exculpable evidence, if any he has.

7 The judgment appealed was final - no more discovery or recourse to Judge Dulweber, I served
Notice of Appeal with his court 8/8/15.

8 Trial court oversaw collusion between Plaintiff, Estate Executor, Receiver and Attorney Ad
Litem to conceal value of property from heirs, evident by the record and this Appeal.

9 Upon confirmation this appeal will not be dismissed on specious grounds, e.g., jurisdiction, I
will immediately forward $205 filing fee.

Certificate of Service: Copies mailed 9/24/1!:         .Verification: Sworn under penalty of law.
Richard Thompson           y^) •                                                                 9/24/15
                                     Address List




Gregg County Court at Law #2 (Judge Vincent Dulweber)
101 E. Methvin St. Suite 303 (Fax 903 237 2574)
Longview Texas 75601

Boon Shaver Echols Coleman & Goolsby, fax 903 759 3306
1800 NW Loop 281, Suite 303 (Tel. 903 759 3306)
Longview TX, 75604

Ethelwynn Bowen
1128 Sky Hawk Mountain Road
Hiawasee, GA 30546


Thomas Yocum
2142 Pass Creek Road
Castlegar, British Columbia VIN4S9

Tony Rolling
P.O. Box 582
White Oak, TX 75693

Timothy Eckenrode
709 Wombat Way
Kissimmee, FL 34759-4224

Timothy Callahan


Christina Frank
3848 Anne Street
Drexel Hill, PA 19026

Joseph S. Klimczack, Jr.
7921 West Chester Pike,
Upper Darby, PA 19082

Robert A. Klimczack
57 South Church St.
Clifton Heights, PA 19018